DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            ALYETTE KELDIE,
                               Appellant,

                                     v.

                          BRYAN DENNSTEDT,
                              Appellee.

                               No. 4D21-198

                           [December 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 502017DR011254.

  John F. Schutz of John F. Schutz, PL, Palm Beach Gardens, for
appellant.

    Jordan Gerber of The Law Office of Jordan Gerber, P.A., Boca Raton,
for appellee.

PER CURIAM.

    Appellant Alyette Keldie appeals multiple orders regarding the
modification of a final judgment of paternity. We affirm all issues related
to these orders without comment. Appellant also contests the trial court’s
decision to award attorney’s fees and costs to appellee Bryan Dennstedt.
We dismiss the issue regarding the attorney’s fees award as premature.
See Winkelman v. Toll, 632 So. 2d 130 (Fla. 4th DCA 1994).

   Although the trial court found that appellee was entitled to attorney’s
fees, it has not yet determined the amount of the entitlement. Without
that determination, an attorney’s fees award is not ripe for appellate
review. See Schmidt v. Schmidt, 319 So. 3d 65, 65 (Fla. 4th DCA 2021)
(“An order merely finding entitlement to attorney’s fees is a non-final, non-
appealable order.”); Dania Beach Boat Club Condo. Ass’n, v. Forcier, 290
So. 3d 99, 102 (Fla. 4th DCA 2020) (“A finding of entitlement to attorney’s
fees without a determination of the amount of fees is not appealable.”). We
therefore dismiss the challenge to the attorney’s fees award without
prejudice and affirm all other issues without comment.
  Affirmed in part and dismissed in part.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                          *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                   2